Exhibit 10.2

 

[a1.jpg]

 

 

October 5, 2017

 

Montgomery Deihl

2105 City West Blvd., Suite 500

Houston, Texas 77042

 

Dear Mr. Deihl:

 

This letter amends the Employment Agreement dated as of March 10, 2015 between
Omega Protein Corporation (the “Company”) and you (the “Employment Agreement”).

 

Specifically, as of the date hereof, the Employment Agreement is amended as
follows:

 

1.     Section 3(d) of the Employment Agreement is amended to read in its
entirety as follows:

 

“Involuntary Termination by Company. The Company will be entitled to terminate
the Employee’s employment at any time for any reason. If (x) the Company
terminates the Employee’s employment for any reason other than Due Cause, death
or Disability or (y) the Employee terminates the Employee’s employment with the
Company due to a Constructive Termination (as defined below), then (i) the
Company will pay to the Employee (A) the Employee’s Base Salary accrued and
unpaid to the date of termination and (B) subject to Section 3(f) of this
Agreement, as severance, an amount equal to one (1) times the Employee’s then
current Base Salary (or, if the Employee resigns pursuant to clause (x) of the
definition of Constructive Termination, the Employee’s Base Salary in effect
immediately prior to the material diminishment which is the basis of the
Constructive Termination), to be paid in a cash lump sum payment within five (5)
days after the date on which the Employee has timely executed and delivered to
the Company the Release described in Section 3(f) and any revocation period in
such Release has expired without the revocation of such Release by the Employee
(but in any event no later than 2 ½ months after the end of the calendar year in
which such termination occurs), and (ii) all the rights and benefits the
Employee may have under any Company employee benefit plans or Equity Awards will
be determined in accordance with the terms and conditions of those plans or
Equity Awards.

 

As used herein, “Constructive Termination” means the Employee’s resignation from
employment with the Company because (x) the Employee’s Base Salary or annual
short-term cash target bonus percentage is materially diminished, (y) the
Company requires the Employee to relocate to a geographic location more than
fifty (50) miles from the Employee’s then current regular office, or (z) the
Employee’s duties, responsibilities or authority is materially diminished;
provided, however, that notwithstanding any assertion by the Employee, a
Constructive Termination shall not be deemed to have occurred unless each of the
following conditions are satisfied: (1) the condition(s) described in clause
(x), (y) or (z) of this sentence giving rise to the Employee’s termination of
employment must have arisen without the Employee’s consent; (2) the Employee
must provide written notice to the Company of the existence of such condition(s)
within thirty (30) days after the initial occurrence of such condition(s); (3)
the condition(s) specified in such notice must remain uncorrected for thirty
(30) days following the Company’s receipt of such written notice; and (4) the
date of the Employee’s termination of employment must occur within sixty (60)
days following the Company’s receipt of such written notice.”

 

 

[a2.jpg]

 

 

--------------------------------------------------------------------------------

 

 

2.     The first sentence of Section 3(e) of the Employment Agreement is amended
to read in its entirety as follows:

 

“Notwithstanding any other provision contained herein, and in lieu of any
payment under Section 3(d), if (x) the Company or its successor terminates the
Employee’s employment for any reason other than Due Cause, death or Disability
or (y) the Employee terminates the Employee’s employment with the Company due to
a Constructive Termination, in each case, within twelve (12) months following a
Change of Control (as defined below), then (i) the Company will pay to the
Employee (A) the Employee’s Base Salary accrued and unpaid to the date of
termination and (B) subject to Section 3(f) of this Agreement, as severance, an
amount equal to one and a half (1.5) times the Employee’s then current Base
Salary (or, if the Employee resigns pursuant to clause (x) of the definition of
Constructive Termination, the Employee’s Base Salary in effect immediately prior
to the material diminishment which is the basis of such Constructive
Termination), to be paid in a cash lump sum payment within five (5) days after
the date on which Employee has executed the Release described in Section 3(f)
and any revocation period in such Release has expired without the revocation of
such Release by the Employee (but in any event no later than 2 ½ months after
the end of the calendar year in which such termination occurs), and (ii) all the
rights and benefits the Employee may have under any Company employee benefit
plans or Equity Awards will be determined in accordance with the terms and
conditions of those plans or Equity Awards.”

 

3.     The first sentence of Section 3(f) of the Employment Agreement is amended
to read in its entirety as follows:

 

“The Company’s obligation to make any payments under Section 3(d) or Section
3(e) of this Agreement is conditioned on the Employee’s execution and delivery
to the Company, on or before the Release Expiration Date (as defined below), and
non-revocation within any time provided by the Company to do so, of the
Company’s then-standard form Release of Claims Agreement (“Release”) in favor of
the Company and its subsidiaries and affiliates and the employees, officers,
directors and agents of the foregoing (collectively, the “Released Parties”)
with respect to claims arising out of the Employee’s employment with the Company
or its affiliates or the termination thereof; provided, however, that the
Release shall not release the Released Parties from (i) any obligations due to
the Employee under this Agreement, (ii) any vested rights the Employee has under
the Company’s or its affiliates’ employee benefit plans, programs, policies or
arrangements, (iii) any then-existing or future rights to indemnification or
reimbursement the Employee has pursuant to any indemnification agreement to
which he is a party or with respect to which he is a third party beneficiary,
under the Company’s bylaws or articles of incorporation, or under applicable
law, or (iv) any rights arising under any directors’ and officers’ or other
insurance policy to which the Employee is a party or of which he is a
beneficiary.”

 

4.     The following shall be added to the end of Section 3(f) of the Employment
Agreement:

 

“As used herein, the “Release Expiration Date” is that date that is twenty-one
(21) days following the date upon which the Company delivers the Release to the
Employee (which shall occur no later than seven (7) days after the date the
Employee’s employment terminates) or, in the event that such termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967, as amended), the date that is forty-five (45) days
following such delivery date.”

 

Except as expressly modified by this letter, the terms of the Employment
Agreement, including the definition of Change of Control provided for in Section
3(e) of the Employment Agreement, shall remain in full force and effect, and are
hereby confirmed and ratified. In addition, we agree that the Company’s Employee
Handbook Policy 108 (including the provisions regarding permitted disclosures
therein) remains in full force and effect and applies with respect to all
Confidential Information (as defined in the Employment Agreement). Further, all
references in the Employment Agreement to “dollars” or “$” refer to United
States dollars.

 

 

--------------------------------------------------------------------------------

 

 

Please sign below to acknowledge your agreement to the above.

 

Sincerely,

 

    Omega Protein Corporation                 By: /s/ Bret D. Scholtes      
Name: Bret D. Scholtes       Title: President and Chief Executive Officer  

ACKNOWLEDGED AND AGREED:

                 

/s/Montgomery Deihl

       

Montgomery Deihl

                 

October 5, 2017

       

Date

       

 

 